PER CURIAM.
The order for examination limits the scope of the examination only by the contents of the somewhat diffuse affidavits and pleadings on which it is granted. The examination should be limited to inquiry as to the authority of Lillian Hofmann to accept the order in defendant’s behalf, to the payments made on the fifth and sixth payments mentioned in the' order, and to what payments were made to others for the completion of the contract, and for what work; but inquiry into the defendant’s allegations of abandonment by plaintiff is excluded. The order of the County Court of Queens County should be modified accordingly,, and, as so modified, affirmed, without costs.